MEMORANDUM **
Dushan Stephan Nickolich, II, an Arizona state prisoner, appeals pro se irom the district court’s order dismissing his 42 U.S.C. § 1983 action alleging deliberate indifference to his serious medical needs. We have jurisdiction under 28 U.S.C. § 1291. We review de novo the dismissal of a complaint on statute of limitations grounds. Mann v. Am. Airlines, 324 F.3d 1088, 1090 (9th Cir.2003). We vacate and remand.
The record shows that Nickolich commenced the prison grievance process immediately after his claim accrued, and filed a complaint within two years of completing the mandatory grievance process. See Ariz.Rev.Stat. Ann. § 12-542(1) (establishing a two-year statute of limitations for medical malpractice claims in Arizona); Jones v. Blanas, 393 F.3d 918, 927 (9th *726Cir.2004) (explaining that, in § 1983 actions, courts apply the forum state’s statute of limitations for personal injury actions, along with the forum state’s law regarding tolling, except to the extent any of these laws are inconsistent with federal law); Brown v. Valoff, 422 F.3d 926, 943 (9th Cir.2005) (instructing that the applicable statute of limitations must be tolled while a prisoner completes the mandatory grievance process).
The appellee shall bear the costs on appeal.
VACATED and REMANDED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.